— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, which, after a parole release hearing, inter alia, denied parole, the appeal is from a judgment of the Supreme Court, Orange County (Dickinson, J.), dated November 22, 1982, which granted the petition to the extent of ordering a new parole release hearing. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed on the merits and determination reinstated. Appellant’s discretion in matters of parole release decisions is not judicially reviewable if made in accordance with statutory requirements (Matter of Abrams v New York State Bd. of Parole, 88 AD2d 951). The reasons set forth by appellant for denying parole release to petitioner — the serious nature of the offense, the fact that at the time of the offense petitioner was on parole from a sentence for murder in the second degree, that his release at the time would have diminished the seriousness of the offense, and that the sentencing court was opposed to release — were all supported by the record and satisfied appellant’s obligation under the statute (Executive Law, § 259-i, subd 2, pars [a], [c]; Matter of Collins v Hammock, 52 NY2d 798). Accordingly, petitioner’s exercise of discretion in denying parole release based upon those factors should not have been interfered with by Special Term. Thompson, J. P., Gulotta, O’Connor and Brown, JJ., concur.